Citation Nr: 0425717	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for chronic gastritis, 
claimed as an ulcer.

3.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1982.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The issues of entitlement to service connection for chronic 
gastritis and a psychiatric disorder are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The AMC will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence he 
identified, and provided him a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  Bilateral pes planus pre-existed the veteran's entrance 
into service and was not aggravated during service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his flat feet (pes planus) were 
aggravated during military service.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2002 and 
December 2003 by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claim 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim 
and the requirement to submit medical evidence that 
established entitlement to service connection.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence identified by the veteran that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 183.

Although the November 2002 and December 2003 notices were 
sent following the August 1998 decision, the veteran has had 
almost two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the issuance of the notices the RO re-
adjudicated the substantive merits of the veteran's claim in 
a February 2004 supplemental statement of the case.  In re-
adjudicating the claim for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The veteran 
was given the opportunity to present evidence at a hearing, 
but declined to do so.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
provided the VCAA notice following the RO's August 1998 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA medical examination in April 1998.

Although the RO provided the veteran a VA examination, the 
examiner did not provide an opinion on whether the bilateral 
pes planus was aggravated during service.  The Court has 
interpreted the statute as requiring VA to obtain a medical 
opinion in any compensation claim in which the veteran 
provides medical evidence of a current disability, lay 
evidence of an in-service disease or injury, and lay evidence 
of continuing symptomatology since service.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Court has also 
held, however, that the absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service is clear and convincing evidence that the disorder 
was not aggravated by service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  As 
will be shown below, the veteran has not presented any 
evidence of complaint or treatment for pes planus since his 
separation from service in 1982.  He has not, therefore, 
presented evidence of aggravation of the pre-existing pes 
planus (an in-service disease or injury), or continuing 
symptomatology since service.  The Board finds, therefore, 
that the information and evidence of record is sufficient to 
decide the claim, and that a medical opinion is not required 
prior to adjudicating the veteran's appeal.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's service medical records disclose that when 
examined on entering service in June 1980, he was found to 
have pes planus, which was then described as asymptomatic.  
Because the existence of pes planus was noted when the 
veteran was examined on entering service, he is not entitled 
to the presumption of soundness on entering service.  In 
order to be entitled to service connection for the pes 
planus, the evidence must show that the disorder underwent an 
increase in disability during service that was not due to the 
natural progress of the disease.

The service medical records indicate that he complained of 
foot pain in January 1982 and June 1982, but the records do 
not document any clinical findings or indicate that any 
treatment was given.  He also complained of "foot trouble" 
when examined for separation from service in July 1982, but 
examination of the lower extremities was normal.  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support 
a finding of aggravation, the evidence must establish that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).  The evidence of the 
veteran complaining of foot pain during service does not, 
therefore, constitute evidence of aggravation.

The veteran initially claimed entitlement to VA compensation 
benefits in January 1998, and did not report having received 
any treatment for his feet since his separation from service.  
In the November 2002 and December 2003 notices he was 
instructed to identify any medical evidence that was relevant 
to his claim, but he did not identify any records pertaining 
to a foot disability.  A VA medical examination in April 1998 
disclosed that he had bilateral pes planus.  VA treatment 
records show treatment for other disabilities, but are 
negative for any complaints or clinical findings pertaining 
to the feet.

As previously stated, the Court has held that the absence of 
evidence of complaint or treatment for the claimed disorder 
for many years following service is clear and convincing 
evidence that the disorder did not undergo an increase in 
severity during service.  Maxson, 12 Vet. App. at 453.  The 
absence of evidence of complaint or treatment pertaining to 
pes planus for more than 20 years following the veteran's 
separation from service is, therefore, clear and convincing 
evidence that any disability due to the bilateral pes planus 
did not undergo an increase in severity during service.  The 
Board finds, therefore, that there was no increase in any 
disability due to bilateral pes planus during service, that 
the veteran is not entitled to the presumption of aggravation 
for pes planus, and that the bilateral pes planus was not 
aggravated during service.

In summary, although the evidence currently shows that the 
veteran has pes planus, the evidence indicates that the 
disorder pre-existed service and was not aggravated during 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pes planus.


ORDER

The claim of entitlement to service connection for pes planus 
is denied.


REMAND

The veteran was treated during service for chronic gastric 
problems, including a duodenal ulcer.  The April 1998 VA 
medical examination, which included an X-ray of the upper 
gastrointestinal system, resulted in a diagnosis of chronic 
gastritis.  VA treatment records in 1998 also show that he 
received treatment for dyspepsia.  An X-ray of the upper 
gastrointestinal system in January 2004 was interpreted as 
being normal, and the January 2004 medical examination 
resulted only in a diagnosis of "duodenal ulcer in 1981."  
The examiner did not, however, document any current 
complaints regarding the gastrointestinal system, or indicate 
whether the veteran currently had any gastrointestinal 
pathology, including chronic gastritis, that was related to 
the treatment he received in service.  The Board finds, 
therefore, that additional development is required regarding 
the issue of entitlement to service connection for a 
gastrointestinal disorder.

The veteran's service personnel records show that he 
demonstrated a number of behavioral problems during service, 
resulting in numerous disciplinary actions and his separation 
as unsuitable for military service.  The available evidence 
indicates that he received treatment for psychiatric problems 
from 1992 to 1994 from the Harlem Hospital Center, apparently 
in conjunction with his parole following a prison sentence 
for attempted murder.  The RO provided him a VA psychiatric 
examination in April 1998, which resulted in a diagnosis of 
an intermittent explosive disorder and the conclusion that 
the disorder had pre-existed service.  The determination that 
the disorder had pre-existed service was based on the 
veteran's report of behavioral problems, including episodes 
of violence, since adolescence.

The examiner also found, however, that the psychiatric 
disorder was aggravated by military service, in that the 
veteran was "trained" to direct his violent and aggressive 
impulses.  That finding was made, however, without review of 
the evidence in the claims file, including his service 
personnel records.  In light of the behavioral problems 
demonstrated by the veteran prior to, during, and subsequent 
to service, the Board finds that additional development is 
required in order to determine whether the psychiatric 
impairment existed prior to service and was aggravated by 
service.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder prior to and following service, 
and a gastrointestinal disorder since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the Harlem Hospital Center.  If the 
RO is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  The RO should provide the veteran a 
VA medical examination in order to 
determine whether he currently has a 
gastrointestinal disability that is 
related to the treatment he received in 
service for gastritis and an ulcer.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are necessary for an 
accurate assessment.

The examiner should conduct an 
examination of the gastrointestinal 
system and provide a diagnosis of any 
pathology found.  If the examination 
results in the diagnosis of a chronic 
gastrointestinal disorder, the examiner 
should also provide an opinion on whether 
the currently diagnosed disorder is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the treatment he received in 
service.  That opinion should be based on 
review of the medical evidence of record, 
including the service medical records, 
and sound medical principles.

4.  The RO should also provide the 
veteran a VA psychiatric examination in 
order to determine whether his 
psychiatric disorder pre-existed service 
and was aggravated during service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including personality 
testing, that are necessary for an 
accurate assessment.

The examiner should conduct a psychiatric 
examination and provide a diagnosis for 
any pathology found.  The examiner should 
also provide an opinion on whether the 
veteran's psychiatric disorder pre-
existed service.  If the examiner finds 
that the disorder pre-existed service, 
the examiner should also provide an 
opinion on whether the underlying 
psychiatric disorder underwent an 
increase in severity during service, or 
whether any psychiatric symptoms 
documented during service represented no 
more than an exacerbation of symptoms.  
If the examiner finds that the disorder 
did not pre-exist service, the examiner 
should provide an opinion on whether any 
currently diagnosed psychiatric 
impairment is etiologically related to 
the behavioral problems documented during 
service.  All opinions should be based on 
review of the evidence of record, 
including the service medical records, 
and sound medical principles.  The 
examiner should also provide the 
rationale for his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



